Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Chemical Vapor Deposition processes, does not reasonably provide enablement for Chemical Vapor Deposition technology through self-assembly. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention commensurate in scope with these claims. Independent claim 12 recites “wherein the micro-lens material layer is conformed to a shape of the at least one mesa through self-assembly” and “at least one mesa are formed during the deposition by the chemical vapor deposition technology through the self-assembly”. The drawings and specification fail to include any specific detail of the micro-lens or mesa being formed using self-assembly. The summary of invention  (paragraph 10) recites that self-assembly, high temperature reflow, gray scale photolithography… pattern transfer are techniques that can be used to fabricate micro-lens arrays.  However, paragraph 27 details that the micro-lens is fabricated using CVD technology. Paragraph 31 details using a photolithography process for micro-lens fabrication. None of the subsequent paragraphs provide any detail or support for the micro-lens or mesa fabrication using CVD with self-assembly. Thus, one of ordinary skill in the art at the effective filing date of the claimed invention would not know how to make use the claimed invention without undue experimentation.
 Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa”. The specification fails to include any recitation explaining and supporting the thickness in relation to the top center and the edges. Thus, one of ordinary skill in the art at the effective filing date of the claimed invention would not know how to make and/or use the claimed invention without undue experimentation.
Claims 1-16 will be examined as best understood by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (US20140339495) in view of  Ito (JP2005-159773), further in view of Lin (US20090020924).
Regarding claim 12, Bibl et al teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (201); forming at least one mesa (100) on the substrate; and depositing a micro-lens material layer (320 or 110) directly on at least a top of the at least one mesa to form at least one micro-lens with a shape of a hemisphere  (flat top hemisphere or hemisphere) within a same process of the depositing the micro-lens material layer(using inkjet printing) by chemical vapor deposition technology (as discussed above, paragraph 60 explains the layer 320 is formed atop the LED 100 (mesa) and the layer 320 provides a lens effect of distributing the light output from the LED/ mesa), wherein the micro-lens material layer is conformed to a shape of the at least one mesa through self- assembly and on the at least one mesa to form the least one micro-lens (see figures 1a, 2a, 2c, 2e and 4a);
wherein a height of the at least one micro-lens is not more than 2 micrometers, and a width of the at least one micro-lens is not more than 4 micrometers (see paragraph 32),
a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa to reduce a divergence of light produced by the mesa, and
the shape of hemisphere of the micro-lens material layer, and a positioning of the shape of hemisphere to reduce the divergence of light produced (encapsulates the mesa to ensure light emitted is output through the lens) by the at least one mesa are formed during the deposition by the chemical vapor deposition technology through the self-assembly.
	Bibl teaches using inkjet printing for formation of the lens layer (paragraph 60) and a CVD process for other layers of the LED. Thus, Bibl teaches incorporating multiple known optical manufacturing processes to fabricate the LED with hemispherical or flat top hemispherical micro-lenses.
	Bibl fails to specifically disclose a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa, depositing the micro-lens material layer by chemical vapor deposition technology, and wherein the micro-lens material layer is conformed to a shape of the at least one mesa through self- assembly.
Ito teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (1); forming at least one mesa (2) on the substrate; and depositing a micro-lens material layer (3) directly on at least a top of the at least one mesa (2) to form at least one micro-lens with a shape of a hemisphere  (see figure 1) within a same process of the depositing the micro-lens material layer by chemical vapor deposition technology (see translation), wherein the micro-lens material layer is conformed to a shape of the at least one mesa through self- assembly and on the at least one mesa to form the least one micro-lens (see figures 1 and 2);
wherein a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa (the micro-lens has a flat bottom surface that covers the top edge with a thin portion of the lens over the top edge) to reduce a divergence of light produced by the mesa and,
the shape of hemisphere of the micro-lens material layer, and a positioning of the shape of hemisphere to reduce the divergence of light produce (the micro-lens layers covers the entire top surface and sides of the mesa) by the at least one mesa(2) are formed during the deposition by the chemical vapor deposition technology (see translation) through the self-assembly.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include CVD technology for micro-lens formation since it a well know method of manufacturing optical layers with different sizes, shapes and thicknesses. 
Again, Bibl teaches using multiple manufacturing processes to fabricate the LED array. However, the Bibl- Ito combination fails to specifically disclose CVD through self-assembly.   
Small scale fabrication of an optical elements, such as micro-lens array, by self- assembly methods/ materials are known in optical design as taught by Lin (paragraph 226).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since multiple fabrication processes can be used in the production of LED arrays, self-assembly can help reduce the cost of production, self- assembly can be used in conjunction with CVD processes. 
Regarding claim 1, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein: material of the micro-lens layer is different from material of the at least one mesa (see paragraph 60). 
Regarding claim 5, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens is composed of a dielectric material (paragraph 60).
Regarding claim 6, Bibl fails to specifically disclose the light emitting pixel unit according to claim 12, wherein material of the micro-lens is photoresist. Ito teaches using photoresist material for the micro-lens.  Photoresist, polymers and glasses are commonly used lens material.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a known material, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the height of the micro lens is not more than 1 micrometers (paragraph 32). 
Regarding claim 8, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the width of the micro-lens is not more than 43 micrometers (paragraph 32).
Regarding claim 9, see Examiner’s notes in claim 12 and see figures 1a, 2a, 2c, 2e and 4a of Bibl.
Regarding claim 10, the method of fabricating the light emitting pixel unit according to claim 12, wherein the top of the at least one mesa (100) is flat, and the shape of the micro-lens is hemisphere (see paragraph 60 of Bibl).
Regarding claim 11, Bibl teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the at least one mesa (100) includes at least a light emitting device (LED device).
Regarding claim  13, Bibl – Ito – Lin combination teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens material layer is deposited by a chemical vapor deposition technology parameters of the chemical vapor deposition technology used to deposit the micro- lens material layer with a self-assembly shape. However, the Bibl – Ito – Lin combination fails to specifically include: power is less than 1000 W, pressure is between 100 milli-torr to 2000 milli-torr, temperature is between 23 °C to 500 °C, gas flow rate is less than 3000 sccm, and time is between 1 hour to 3 hours. However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a range for the power, temperature, pressure and flow rate, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Claim(s) 1-6, 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US20170069611) in view of  Ito (JP2005-159773), further in view of Lin (US20090020924).
Regarding claim 12, Zhang et al teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (102, 1602); forming at least one mesa (1612 or 1006) on the substrate; and depositing a micro-lens material layer (1606, 1604 or 1010) directly on at least a top of the at least one mesa to form at least one micro-lens with the shape of a hemisphere within a same process of the depositing the micro-lens material layer (for example figure 10, the optical layer 1010 structure that transmits light according wavelength; figure 16 shows a two optical layer structure that transmits light; see paragraphs 122- 125 and 138,139- the optical layers are formed for example by a spin-on process and patterned to form a shape of the optical layers) by chemical vapor deposition technology, wherein the micro-lens material layer (1606, 1604 or 1010) is conformed to a shape of the at least one mesa(the figure 16 has a planar top surface that conform to the planar top layer of the mesa; and 1010 in figure10 conforms to the protrusion shape of the mesa) through self -assembly on the at least one mesa (figures 10 and 16; paragraph 134) to form the at least one micro lens (see figures 18, 16,10 and 5a);
wherein a height of the at least one micro-lens is not more than 2 micrometers, and a width of the at least one micro-lens is not more than 4 micrometers (see paragraph 135),
 a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa (see figure 16; a thin portion of the lens layer covers the mesa) to reduce a divergence of light produced by the mesa and,
the shape of hemisphere of the micro-lens material layer, and a positioning of the shape of hemisphere to reduce the divergence of light produce (the micro-lens layers covers the entire top surface and sides of the mesa) by the at least one mesa are formed during the deposition by the chemical vapor deposition technology through the self-assembly.
Zhang fails to specifically disclose depositing the micro-lens material layer by chemical vapor deposition technology, wherein a height of the at least one micro-lens is not more than 2 micrometers, and a width of the at least one micro-lens is not more than 4 micrometers and wherein the micro-lens material layer is conformed to a shape of the at least one mesa by CVD through self- assembly.
Ito teaches the method of fabricating a light emitting pixel unit, comprising: providing a substrate (1); forming at least one mesa (2) on the substrate; and depositing a micro-lens material layer (3) directly on at least a top of the at least one mesa (2) to form at least one micro-lens with a shape of a hemisphere  (see figure 1) within a same process of the depositing the micro-lens material layer by chemical vapor deposition technology (see translation), wherein the micro-lens material layer is conformed to a shape of the at least one mesa through self- assembly and on the at least one mesa to form the least one micro-lens (see figures 1 and 2);
wherein 
a thickness of a micro-lens of the at least one micro-lens at a center top of a mesa of the at least one mesa is thicker than a thickness of the micro-lens at an edge top of the mesa (the micro lens has a flat bottom surface that covers the top edge with a thin portion of the lens over the top edge) to reduce a divergence of light produced by the mesa and,
the shape of hemisphere of the micro-lens material layer, and a positioning of the shape of hemisphere to reduce the divergence of light produce (the micro-lens layers covers the entire top surface and sides of the mesa) by the at least one mesa(2) are formed during the deposition by the chemical vapor deposition technology (see translation) through the self-assembly. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include CVD technology for micro-lens formation since it a well know method of manufacturing optical layers with different sizes, shapes and thicknesses. 
However, the Zhang- Ito combination fails to specifically disclose CVD through self-assembly.   
Small scale fabrication of an optical elements, such as micro-lens array, by self- assembly methods/ materials are known in optical design as taught by Lin (paragraph 226).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since multiple fabrication processes can be used in the production of LED arrays, self-assembly can help reduce the cost of production, and self- assembly can be used in conjunction with CVD processes. 
Zhang et al teaches the micro-lenses can be formed in various sizes (paragraph 135). However, the Zhang-Ito-Lin combination fails to specifically disclose the claimed wherein a height of the at least one micro-lens is not more than 2 micrometers, and a width of the at least one micro-lens is not more than 4 micrometers. It would have been also obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a micro-lens in the claimed size since it would have been obvious matter of design choice and a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237(CCPA 1955).  
Regarding claim 1, Zhang et al teaches the method of fabricating a light emitting pixel unit according to claim 12, wherein: material of the micro-lens material layer is different from material of the at least one mesa (see paragraph 57,72, 125, 132).
Regarding claim 2, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens forms individually during the deposition by CVD technology individually around the top of the at least one mesa (see figures 10 and 16 of Zhang et al; and see Examiner’s notes in clam 12).
Regarding claim 3, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein a spacer (1604) is formed from the same micro-lens layer (1606,1604) between the at least one mesa (1612) and the micro-lens (1606).
Regarding claim 4, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein material of the spacer is as the same as material of the micro-lens (paragraph 132,133).
Regarding claim 5, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the micro-lens is composed of a dielectric material (paragraph 133,147).
Regarding claim 6, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein material of the micro-lens is photoresist (paragraphs 145-147).
Regarding claim 9, see figures 10 and 16 of Zhang et al and Examiner’s notes in claim 12.
Regarding claim 10, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the shape of the micro-lens is hemisphere (see figures 10 and 16; paragraph 134).
Regarding claim 11, Zhang et al teaches the method of fabricating the light emitting pixel unit according to claim 12, wherein the at least one mesa includes at least a light emitting device (1612; paragraph 131).
Regarding claim 14, see figure 18 and paragraphs 138-142 of Zhang et al.
Regarding claim 15-16, see figures 18 and 20; and paragraphs 138-148 of Zhang et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872